362 S.W.3d 73 (2012)
Wallace VANCE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73710.
Missouri Court of Appeals, Western District.
March 27, 2012.
Kent Denzel, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before Division Two: GARY D. WITT, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Wallace Vance appeals the circuit court's judgment denying his motion for post-conviction relief under Rule 24.035. Vance pled guilty to five counts of passing a bad check, Section 570.120 (RSMo 2000), in Boone County Circuit Court, and was sentenced to seven years in prison.
Because the findings and the conclusions of the motion court, which denied Vance's post-conviction relief motion, are not clearly erroneous, we affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.